UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): March 6, 2014 DRINKS AMERICAS HOLDINGS, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 000-19086 87-0438825 State of Incorporation Commission File Number IRS Employer I.D. Number 4101 Whiteside Street, Los Angeles, CA 90063 Address of principal executive offices Registrant's telephone number:(323) 266-8765 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation Item 3.02 Unregistered Sales of Equity Securities On March 6, 2014 and March 11, 2014, Drinks Americas Holdings, Inc. (the “Company”) issued two convertible debentures (each a “Convertible Debenture” and collectively, the “Convertible Debentures”) to an accredited investor (the “Investor”) in the aggregate principal amount of $255,000.The Investor provided an aggregate purchase price of $255,000 (the “Aggregate Purchase Price”) to the Company.The Convertible Debentures accrue interest at 8% per annum. The $125,000 Convertible Debenture matures on September 6, 2014.The $130,000 Convertible Debenture matures on September 11, 2014. The Convertible Debentures are convertible, at the option of the holder, into shares of the Company’s common stock, par value $0.001 per share (“Common Stock”) at a conversion price equal to 35% of the lowest trading price of Common Stock for the 24 months preceding their original issuance dates, which correspond to the dates on which the respective portion of the Aggregate Purchase Price was received by the Company.However, in the event of a default under the Convertible Debentures, the Convertible Debentures will be convertible at a 75% discount to the average of the three lowest trading prices of the ten trading days prior to such conversion.In no event may the Convertible Notes be converted at a conversion price below the par value of Common Stock. The Convertible Debentures were offered and sold toan accredited investorin a private placement transaction made in reliance upon exemptions from registration pursuant to Section 4(2) under the Securities Act of 1933. The foregoing information is a summary of the Convertible Notes, is not complete, and is qualified in its entirety by reference to the full text of the Convertible Notes, each of which is attached as an exhibit to this Current Report on Form 8-K.Readers should review those agreements for a complete understanding of the terms and conditions associated with this transaction. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description $125,000 Convertible Promissory Note $130,000 Convertible Promissory Note SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 12, 2014 DRINKS AMERICAS HOLDINGS, LTD. /s/Timothy Owens Timothy Owens, Chief Executive Officer
